This case had been remitted to Criminal Term by the Court of Appeals. Defendant had appealed to us, as limited by his brief, from so much of a sentence of the Supreme Court, Queens County, rendered January 12, 1972, as fined him $1,000, payable within 30 days, upon a conviction of petit larceny, on a plea of guilty. This court modified the sentence, on the law and in the interests of justice, by extending the time within which defendant had to pay the fine to six months after entry of the order to be made thereon and, as so modified, affirmed the sentence insofar as appealed from. Mr. Justice Shapiro dissented and voted to reverse the sentence and to remand the case to Criminal Term for a hearing and to render an amended sentence. The Court of Appeals reversed the order of this court and remitted the case to the Criminal Term for a hearing on the dissenting opinion of Mr. Justice Shapiro (People v Sherman, 35 NY2d 931, revg 43 AD2d 575). This appeal is from the amended sentence of the Supreme Court, Queens County, dated May 1, 1975, which, after a hearing, directed that the fine of $1,000 be paid in monthly installments of $50 each. Amended sentence modified, on the facts and as a matter of discretion in the interest of justice, by reducing the amount of the fine to $300. As so modified, amended sentence affirmed. The fine is to be paid within 30 days of entry of the order to be made hereon, with credit to defendant for the $150 already paid by him. The finding that defendant is able to pay the $1,000 fine in $50 monthly installments is contrary to the weight of the evidence. In the circumstances of this case, we believe that the interests of justice will best be furthered if the fine is reduced as indicated and defendant pays the balance thereof within the time prescribed herein. Rabin, Acting P. J., Hopkins, Martuscello, Christ and Shapiro, JJ., concur.
22